      Case 3:18-cv-00765-M Document 24 Filed 06/03/19               Page 1 of 9 PageID 86


                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

JUSTIN DWAYNE BLANTON,                          §
                    Plaintiff,                  §
                                                §
VS.                                             §    CIVIL ACTION NO. 3:18-CV-00765-M
                                                §
COBRA ENTERPRISES OF UTAH, INC.,                §
                     Defendant.                 §

      BRIEF IN SUPPORT OF PLAINTIFF’S MOTION FOR DEFAULT JUDGMENT

                               I.     STATEMENT OF FACTS

1.      At all times relevant herein, Cobra was and is engaged in the business of designing,

manufacturing, distributing, and selling firearms, including the Cobra Derringer pistol.

2.      Cobra Derringers are designed with no trigger guard, leaving the trigger completely

exposed.

3.      When the Cobra Derringer’s hammer is in the neutral or “uncocked” position, the

hammer rests on the firing pin, which in turn rests on the cartridge primer. This direct contact

between the hammer, firing pin, and primer allows any jarring or external pressure on the

hammer to be placed directly on the primer. This direct contact allows the Cobra Derringer to

unexpectedly discharge when jarred without any purposeful movement of the trigger or hammer.

4.      The Cobra Derringer is designed so that the safety can only be engaged by pulling the

hammer to the half-cock position. If the Cobra Derringer is dropped while in the half-cock

position, the half-cock notch can shear off causing the pistol to fire unexpectedly. If the Cobra

Derringer’s hammer slips away from the user’s thumb during cocking, the firearm can discharge

unexpectedly.

5.      The Cobra Derringer is also designed such that it can be placed in a “perched,” or false-




                                                1
      Case 3:18-cv-00765-M Document 24 Filed 06/03/19                Page 2 of 9 PageID 87


cock position. This is where the hammer sear surface is not fully engaged on the trigger sear

surface. The Cobra Derringer can unexpectedly discharge from the “perched” position with little

or no jarring at all.

6.      Cobra is aware of the potential safety hazards posed by its Derringer, but deliberately

chooses to manufacture the pistols anyway.

7.      On August 13, 2017, 38-year-old Justin Blanton was sitting on a couch next to a duffel

bag containing a Cobra Derringer. The Cobra Derringer was loaded and concealed for personal

protection exactly as the pistol is designed and marketed. The duffel bag fell from the couch onto

the floor and the Cobra Derringer unexpectedly discharged, sending a bullet through Mr.

Blanton’s right leg above his knee shattering his femur. Mr. Blanton suffered severe and

disabling injuries to his right leg which required immediate and ongoing medical treatment,

including multiple surgeries to implant hardware in his femur.

8.      Mr. Blanton’s severe and disabling injuries have resulted in multiple surgeries, weeks in

the hospital, and several months of physical therapy during which time Mr. Blanton has been

unable to walk without assistance. The injuries also caused Mr. Blanton to miss roughly 6

months of work and he still suffers from residual pain every day.

9.      Plaintiff has brought three separate counts against Defendant: (1) Strict Products Liability

for Design and/or Manufacturing Defect; (2) Strict Products Liability for Failure to Warn; and

(3) Negligence.

        II.     PLAINTIFF IS ENTITLED TO A DEFAULT JUDGMENT AGAINST
                            DEFENDANT ON ALL COUNTS

10.     Rule 55(b)(2) of the Federal Rules of Civil Procedure authorizes the Court to enter a

default judgment on application by a party when the defendant has failed to plead or defend the

action. In evaluating a motion for entry of default judgment, all well-pled allegations of the



                                                 2
      Case 3:18-cv-00765-M Document 24 Filed 06/03/19                 Page 3 of 9 PageID 88


Complaint are deemed to be admitted. See Nishimatsu Const. Co. v. Houston Nat. Bank, 515

F.2d 1200, 1206 (5th Cir. 1975) (“The defendant, by his default, admits the plaintiff's well-

pleaded allegations of fact, is concluded on those facts by the judgment, and is barred from

contesting on appeal the facts thus established.”). “A default judgment is unassailable on the

merits” if it is “supported by well-pleaded allegations, assumed to be true.” Id. Plaintiff is

entitled to a default judgment against Cobra based on the well-pleaded factual allegations of the

Complaint which support the relief requested.

           a. Count I: Strict Products Liability for Design Defect

11.     In order to recover on the theory of strict products liability, the plaintiff must prove that:

“(1) the defendant placed a product into the stream of commerce; (2) the product was in a

defective or unreasonably dangerous condition; and (3) there was a causal connection between

such condition and the plaintiff's injuries or damages.” Houston Lighting & Power Co. v.

Reynolds, 765 S.W.2d 784, 785 (Tex.1988); Armstrong Rubber Co. v. Urquidez, 570 S.W.2d

374, 376 (Tex.1978). A product may be unreasonably dangerous due to a defect in its

manufacture (manufacturing defect) or design (design defect), or because of a failure to provide

adequate warnings or instructions (marketing defect). Reynolds, supra at 785.

12.     A manufacturer is liable on a design defect claim if “(1) the product was defectively

designed so as to render it unreasonably dangerous; (2) a safer alternative design existed; and (3)

the defect was a producing cause of the injury for which the plaintiff seeks recovery.” Casey v.

Toyota Motor Eng'g & Mfg. N. Am., Inc., 770 F.3d 322, 330 (5th Cir. 2014) (citing Goodner v.

Hyundai Motor Co., 650 F.3d 1034, 1040 (5th Cir.2011)); see also Tex. Civ. Prac. & Rem.Code

Ann. § 82.005(a). Under Texas Law, “liability for a design defect may attach even if the defect is

apparent.” Caterpillar, Inc. v. Shears, 911 S.W.2d 379, 383 (Tex. 1995)




                                                  3
      Case 3:18-cv-00765-M Document 24 Filed 06/03/19                   Page 4 of 9 PageID 89


13.       Plaintiff alleges that Defendant designed, manufactured, and marketed the Cobra

Derringer for sale to the general public. Plaintiff also alleges that he was injured in the normal

and customary use of the Cobra Derringer. (ECF No. 1, p. 4-5).

14.       Plaintiff further alleges that “[t]he Cobra Derringer in question was defectively designed

and/or manufactured such that it was capable of discharging without a trigger pull when dropped

or jarred. This defect made the Cobra Derringer unreasonably dangerous and caused the firearm

not to function in a manner reasonably expected by an ordinary consumer of firearms. When

Cobra designed the pistol in question, there was a safer alternative design that would have

eliminated this defect. Cobra’s defective design and/or manufacture of the Cobra Derringer was a

producing cause of Plaintiff’s injuries and damages.” (ECF No. 1, p. 4-5). Plaintiff’s Original

Complaint also explains in detail how the Cobra Derringer is defectively designed in a way that

allows it to unexpectedly discharge without a trigger pull. (See ECF No. 1, p. 2-3).

15.       When taken as true, Plaintiff’s well-pleaded facts establish Cobra’s liability for design

defect.

             b. Count II: Strict Products Liability and Negligence for Failure to Warn

16.       Plaintiff’s pleadings satisfy the predicate for strict liability by alleging that Cobra placed

the Cobra Derringer into the stream of commerce in an unreasonably dangerous condition which

caused plaintiff's injuries or damages. See Reynolds, supra at 785; see also (ECF No. 1, p. 4-5).

Negligent failure-to-warn requires proof of: (1) a legal duty owed; (2) a breach of that duty; and

(3) damages proximately by the breach. Mellon Mortgage Co. v. Holder, 5 S.W.3d 654, 663

(Tex.1999) (Baker, J. concurring).

17.       Under Texas Law, a manufacturer has a duty to warn if it knows or should know of the

potential harm to a user because of the nature of its product. Am. Tobacco Co. v. Grinnell, 951




                                                    4
      Case 3:18-cv-00765-M Document 24 Filed 06/03/19                  Page 5 of 9 PageID 90


S.W.2d 420, 426 (Tex.1997). “A defendant’s failure to warn of a product’s potential dangers

when warnings are required is a type of marketing defect.” Caterpillar, Inc. v. Shears, 911

S.W.2d 379, 382 (Tex. 1995).

18.        “Liability will attach if the lack of adequate warnings or instructions renders an

otherwise adequate product unreasonably dangerous.” Id. “[T]here is no duty to warn when the

risks associated with a particular product are matters within the ordinary knowledge common to

the community.” Id. However, “‘Common knowledge’ is an extraordinary defense that applies

only when knowledge of danger is ‘so patently obvious and so well known to the community

generally, that there can be no question or dispute concerning [its] existence.’” Hanus v. Texas

Utilities Co., 71 S.W.3d 874, 880 (Tex. App.—Ft. Worth 2002, no pet.) (quoting Grinnell, supra

at 427).

19.     Plaintiff’s Complaint alleges that “Cobra knew, or in the exercise of ordinary care should

have known, of the Cobra Derringer’s propensity to unexpectedly discharge without pulling the

trigger, yet failed to notify or adequately warn Plaintiff of the propensity, either before or after

purchase of the pistol.” (ECF No. 1, p. 5).

20.     Plaintiff further alleges that “[n]either Plaintiff nor the general public recognized the risks

associated with the Cobra Derringer without such a warning.” (ECF No. 1, p. 5).

21.     Plaintiff further alleges that “Cobra owed Plaintiff a duty to adequately warn of the defect

of the Cobra Derringer prior to the sale of the product. Failure to warn Plaintiff of the risks

associated with use of the Cobra Derringer was a breach of Cobra’s duties to Plaintiff to provide

adequate warnings, both before and after the sale and purchase of the defective product, of the

dangerous conditions of the product. Cobra’s failure to adequately warn of the dangerous defect

in the Cobra Derringer was the proximate cause of Plaintiff’s injuries and damages.” (ECF No. 1,




                                                  5
      Case 3:18-cv-00765-M Document 24 Filed 06/03/19                Page 6 of 9 PageID 91


p. 5).

22.      When taken as true, Plaintiff’s well-pleaded facts establish Cobra’s strict liability and

negligence for failing to warn of its pistol’s propensity to drop-fire when carried in the “hammer

down” position. Thus, the well-pleaded facts establish Cobra’s liability for failure to warn.

            c. Count III: Negligence and Gross Negligence

23.      Plaintiff alleges that “Defendant Cobra was negligent in the design, testing, manufacture,

inspection and/or marketing of the Cobra Derringer sold to Plaintiff. Cobra knew, or in the

exercise of ordinary care, should have known, that the Cobra Derringer was defective and

unreasonably dangerous to those persons likely to use the pistol for the purpose and in the

manner it was intended to be used, and for foreseeable misuses of the pistol. Cobra’s negligence

was a proximate cause of the occurrence in question and of Plaintiff’s injuries and damages.”

(ECF No. 1, p. 6).

24.      Plaintiff is not requesting a default judgment on gross negligence and punitive damages.

25.      The well-pleaded facts above, taken as true, establish Cobra’s liability under negligence.

                                         III.    DAMAGES

26.      Plaintiff requests that this Court enter a default judgment for the damages requested in

this Brief and accompanying Motion. Should the Court deem it necessary to hold a hearing,

Plaintiff respectfully requests that the Court set this matter for an evidentiary hearing without

delay so that Plaintiff may submit the required proof.

27.      This Brief includes an Appendix, Vol. 1 containing medical bills and Appendix, Vol. 2

containing relevant portions of medical records for reasonable and necessary medical treatment

provided to Plaintiff as a result of the incident in question.

28.      The incident in question occurred around 10:00 p.m. on August 13, 2017. Immediately




                                                   6
      Case 3:18-cv-00765-M Document 24 Filed 06/03/19              Page 7 of 9 PageID 92


after the gunshot, Plaintiff called 9-1-1 and was rushed to Baylor University Medical Center in

Dallas, TX via CareFlight helicopter. Emergency doctors ordered x-rays and diagnosed Plaintiff

with a “ballistic injury to the right lower extremity with resulting comminuted fracture of the

distal third of the femoral diaphysis”. See Appx. at P00076. Plaintiff’s attending physicians also

noted “large ballistic fragments” and “fracture fragments” inside his right leg as well as

“extensive soft tissue edema throughout the right thigh as well as tracking subcutaneous

emphysema”. Id.

29.     Around 6:30 a.m. the next morning, Plaintiff was placed under general anesthesia and

underwent a retrograde intramedullary nailing of the right femur. See Appx. at P00356-357.

This procedure consisted of inserting a rod the length of Plaintiff’s femur secured by 2 screws at

each end. Plaintiff was discharged on August 15, 2017 and sent to a rehabilitation facility. Appx.

at P00958. Plaintiff was prescribed Tylenol #3 for pain and told he could supplement with other

NSAIDs between doses as needed.

30.     At some point during the following weeks, Plaintiff heard a “pop” in his right leg and

developed severe and persistent pain near his knee. Appx. at P00958. The persistent pain was so

severe that Plaintiff was taking the maximum daily dosage of Tylenol #3 and supplementing with

acetaminophen between doses. Id.

31.     On September 24, 2017, Plaintiff was in extreme pain and had been nauseous, vomiting,

and unable to eat for three days. Appx. at P01083. Plaintiff went to the emergency department at

Ennis Regional Medical Center where it was determined that one of the screws holding the

femoral rod in place had broken causing the rod to fall and protrude through the bottom of the

femur into the knee joint. Appx. at 01090, 00958. Plaintiff was then transferred by ambulance to

Baylor University Medical Center where the hardware malfunction was confirmed. Plaintiff was




                                                7
      Case 3:18-cv-00765-M Document 24 Filed 06/03/19                 Page 8 of 9 PageID 93


also diagnosed with acute liver failure from Tylenol toxicity as a result of attempting to relieve

the severe pain. Appx. at 00958. On September 27, 2017, Plaintiff underwent another surgical

procedure to replace the broken screw and correct the femoral rod. Appx. at P00960.

32.     Plaintiff is uninsured and does not receive Medicare or Medicaid. Plaintiff’s “paid or

incurred” medical expenses total $136,341.98. Plaintiff still experiences persistent pain and

physical limitations with his right leg. The attached photos show the unsightly scarring which

entitles Plaintiff to an award for permanent disfigurement. Plaintiff previously worked as an air

conditioning technician which regularly required him to ascend and descend stairs and ladders.

Plaintiff has not been able to return to work since the accident.

33.     Plaintiff respectfully requests an award of $2,136,341.98, which is within the range of

awards for similar injuries. In a recent case in Denton County, Texas, the plaintiff in a car wreck

suffered a fractured femur and a concussion. The judge in a bench trial awarded the plaintiff

$1,250,000. Stewart v. Rosandich, January 1, 2018, in the 442nd Judicial District Court of Denton

County, Texas.

34.     Based on Plaintiff’s well-pleaded facts and the evidence attached hereto, Plaintiff has

shown that he is entitled to the relief sought in this Motion and Brief.

                                      IV.    CONCLUSION

        Plaintiff respectfully submits that he is entitled to a default judgment against Defendant

Cobra Enterprises of Utah, Inc. as requested in the Motion which this Brief supports.

                                              Respectfully submitted,

                                              CHAFFIN & HOMAN

                                              /s/ Nicholas A. Homan
                                              Nicholas A. Homan
                                              Texas Bar No. 24083194



                                                  8
    Case 3:18-cv-00765-M Document 24 Filed 06/03/19               Page 9 of 9 PageID 94


                                            S. Dist. TX Bar No. 2782996
                                            nick@chaffinlawfirm.com
                                            4265 San Felipe, Ste. 1020
                                            Houston TX 77027
                                            713-528-1000
                                            713-952-5972/Fax

                                            COUNSEL FOR PLAINTIFF




                               CERTIFICATE OF SERVICE

       I hereby certify that the foregoing was served to all parties via ECF transmission on this

3rd day of June, 2019.

                                            Respectfully submitted,


                                            /s/ Nicholas A. Homan
                                            Nicholas A. Homan




                                               9
